Case 1:18-cv-24472-JEM Document 17 Entered on FLSD Docket 06/03/2019 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

     Civil Action Number 18-cv-24472- JEM

     ALEXANDER JOHNSON,

            Plaintiff,

     vs.

     27TH AVENUE CARAF, INC.
     d/b/a Caraf Oil,

           Defendant.

     NOTICE OF VOLUNTARY DISMISSALWITHOUT PREJUDICE AND MOTION
              FOR ORDER OF DISMISSAL WITHOUT PREJUDICE


            Pursuant to Federal Rules of Civil Procedure Rule 41(a)(1)(A)(i) Plaintiff

     Alexander Johnson hereby files this Notice of Voluntary Dismissal Without Prejudice in

     the above styled case and hereby requests the Court to issue an Order of Dismissal

     Without Prejudice.

            WHEREFORE, Plaintiff requests this Honorable Court to enter an Order of

     Dismissal Without Prejudice

            Respectfully submitted on this 3rd day of June 2019.


                                                        s/ Scott R. Dinin
                                                        Scott R Dinin, Esq.
                                                        SCOTT R. DININ, P.A.
                                                        4200 NW 7th Avenue
                                                        Miami, Florida 33127
                                                        Telephone: (786) 786-1333
                                                        inbox@dininlaw.com
                                                        Attorney for Plaintiff




                                                1
Case 1:18-cv-24472-JEM Document 17 Entered on FLSD Docket 06/03/2019 Page 2 of 2


                                     CERTIFICATE OF SERVICE


             I hereby certify that on the 3rd day of June, 2019 that the foregoing document has

     been filed electronically filed the foregoing with the Clerk of Court by using the

     CM/ECF. I also certify that a true and correct copy of the foregoing document was served

     by U.S. Mail to resident agent for the Defendant and to the physical business address of

     Defendant at:

     27TH AVENUE CARAF, INC.
     c/o: Isis M Sieira, as registered agent
     8700 NW 27th Avenue
     Miami, Florida 33147

                                               s/Scott Dinin




                                                      2
